Title: From Thomas Jefferson to Thomas Barclay, 22 September 1786
From: Jefferson, Thomas
To: Barclay, Thomas



Sir
Paris Septr. 22d. 1786

I was honored a few days ago with the reciept of your letter of Aug. 11th. In my last to you I informed you that I had proposed to Mr. Adams to avail ourselves of your service at Algiers. I acknowlege that I had no expectation that with our small means you could effect a treaty there; but I thought that their ultimatum might be discovered and other intelligence obtained which might repay us the trouble and expence of the journey. I wished also to know what might be the effect of the interposition of the Court of Madrid now that it is at liberty to interpose. A letter recently recieved from Mr. Carmichael informs me that it is the opinion of the Counts de Florida Blanca and D’Espilly that nothing can be effected at Algiers till there be a previous treaty with the Ottoman Porte: independently of that information Mr. Adams is of opinion that no good can result at present from a further attempt at Algiers. The Porte, Algiers, Tunis and Tripoli must remain for the further deliberations of Congress. Of course we have not occasion to trouble you with any further visits to those powers, and leave you at liberty to return here, to London, or to America as you shall think proper. We are happy that your successful efforts with the Emperor of Morocco have left the Atlantic open to our commerce and little dangerous.
I have the pleasure to inform you that Mrs. Barclay and Family are well and am with sentiments of the most perfect esteem & respect Your very humble servant,

W Short for Th Jefferson

